FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                               November 22, 2016
                      UNITED STATES COURT OF APPEALS
                                                               Elisabeth A. Shumaker
                                    TENTH CIRCUIT                  Clerk of Court



 JOHN PAUL GARMAN,

          Plaintiff - Appellant,

 v.
                                                       No. 16-4096
                                               (D.C. No. 2:13-CV-00274-DB)
 MARCOS GARAYCHOCHEA;
                                                         (D. Utah)
 HILARY GORDON; DEREK
 CHRISTENSEN,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before BRISCOE, GORSUCH, and McHUGH, Circuit Judges.


      John Paul Garman appeals the dismissal of his 42 U.S.C. § 1983 complaint

alleging that Salt Lake City detectives violated his Fourteenth Amendment rights

by preventing him from changing his soiled clothing during his pre-trial

detention. As Mr. Garman correctly notes, under the Supreme Court’s Fourteenth

Amendment due process jurisprudence officers owe pre-trial detainees (at the


      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
least) the same degree of care they owe convicted inmates under the Eighth

Amendment and its prohibition against cruel and unusual punishment. Bell v.

Wolfish, 441 U.S. 520, 535-36 (1979); Blackmon v. Sutton, 734 F.3d 1237, 1244

(10th Cir. 2013). And under the Eighth Amendment the Supreme Court has

instructed us that officers may not deliberately disregard conditions that pose a

substantial risk of serious harm to those they incarcerate. Farmer v. Brennan,

511 U.S. 825, 834 (1994). But as the district court correctly explained in a

thorough opinion we adopt as our own, the officers in this case did not come

close to offending that standard or even a much higher one. True, when officers

arrived at his home Mr. Garman explained to them that he had soiled his clothes.

But the officers responded by asking Mr. Garman to bring a clean set of clothes

with him and, after a short ride to the station, they promptly offered to allow him

to change. A fact confirmed by video. Indeed, it was Mr. Garman himself who

initially refused the officers’ invitation to change and only did so after multiple

requests. Given these facts, we cannot say that the officers were deliberately

indifferent to a substantial risk of serious harm, let alone that any reasonable

officer in their shoes would have known their conduct was unlawful. See, e.g.,

Key v. McKinney, 176 F.3d 1083, 1086-87 (8th Cir. 1999). To the extent,

meanwhile, that Mr. Garman suggests that evidence of his interrogation should be

excluded from use in criminal proceedings against him, that is the province of a




                                        -2-
motion to suppress or a habeas application, not a § 1983 suit. Preiser v.

Rodriguez, 411 U.S. 475 (1973).

      The judgment of the district court is affirmed. Mr. Garman is reminded of

his obligation to continue making partial payments until his appellate filing fee is

fully paid.



                                              ENTERED FOR THE COURT


                                              Neil M. Gorsuch
                                              Circuit Judge




                                        -3-